               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                    3:12-CR-00292-BR
                                            (3:19-CV-00106-BR)

               Plaintiff,                    OPINION AND ORDER

v.

SID EDWARD WILLIS, JR.,

               Defendant.


BILLY J. WILLIAMS
United States Attorney
SCOTT M. KERIN
Assistant United States Attorney
1000 S.W. Third Avenue
Suite 600
Portland, OR 97204
(503) 727-1000

               Attorneys for Plaintiff

SID EDWARD WILLIS, JR.
66064-065
Victorville
U.S. Penitentiary
Inmate Mail/Parcels
P.O. Box 3900
Adelanto, CA 92301

               Defendant, Pro Se

1 - OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on Defendant Sid Edward

Willis’s Petition (#152) for Writ of Habeas Corpus by A Person in

Federal Custody (28 U.S.C. § 2241).   For the reasons that follow,

the Court DENIES Defendant's Petition and DECLINES to issue a

Certificate of Appealability.



                            BACKGROUND

     On June 5, 2012, Defendant was charged in an Indictment with

one count of Felon in Possession of a Firearm in violation of 18

U.S.C. § 922(g)(1).

     On July 22, 2013, Defendant pled guilty at a change-of-plea

hearing.   In his Plea Agreement Defendant agreed he "waive[d] the

right to file any collateral attack, including a motion under

28 U.S.C. § 2255, challenging any aspect of the conviction or

sentence on any grounds, except on grounds of ineffective

assistance of counsel."   At the change-of-plea hearing the Court

explained to Defendant that he was waiving his right to

collaterally attack his sentence on any ground other than

ineffective assistance of counsel.    Defendant stated he

understood, and he also agreed he "freely and voluntarily

accept[ed] the terms and conditions of th[e] plea offer."

The Court was "satisfied [Defendant is] fully competent . . . and

he is making a knowing, intelligent, and voluntary waiver of


2 - OPINION AND ORDER
[his] rights."

     On December 23, 2013, the Court sentenced Defendant to a

term of 180 months imprisonment followed by three years of

supervised release.

     On December 24, 2013, the Court entered a Judgment.

     On December 26, 2013, Defendant filed an appeal of his

conviction with the Ninth Circuit.

     On July 29, 2015, the Ninth Circuit affirmed Defendant’s

conviction for Felon in Possession.

     On March 14, 2016, Defendant filed a Motion (#91) to Vacate

or Correct Sentence under 28 U.S.C. § 2255 in which he alleged he

received ineffective assistance from his trial counsel.

     On June 7, 2016, Defendant filed an Amended Motion (#99) to

Vacate or Correct Sentence under 28 U.S.C. § 2255 in which

Defendant again asserted he received ineffective assistance from

trial counsel, that Defendant was subjected to selective

prosecution because of his race, and that the prosecutor violated

Defendant’s due-process rights when the prosecutor failed to

correct what Defendant believes was false testimony at the

suppression hearing by Portland Police Officer Kimberley Hubbard.

     On June 9, 2017, the Court issued an Opinion and Order

(#135) in which it denied Defendant’s Motions to Vacate.     The

Court also denied a Certificate of Appealability.

     On July 10, 2017, Defendant appealed the Court’s June 9,


3 - OPINION AND ORDER
2017, Opinion and Order to the Ninth Circuit.   On July 10, 2017,

Defendant also filed a Motion for Reconsideration of the Court’s

June 9, 2017, Opinion and Order.

     On September 8, 2017, the Court issued an Order granting

Defendant’s Motion for Reconsideration to the extent that the

Court reconsidered its June 9, 2017, Opinion and Order.   The

Court, however, adhered to its conclusion that there was not any

legal basis for the relief sought by Defendant in his Motions or

for the Court to issue a Certificate of Appealability.

     On November 8, 2017, the Ninth Circuit dismissed Defendant’s

appeal on the ground that Defendant had not established “jurists

of reason would find it debatable whether the [§ 2255 Motion]

states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.”

     On April 23, 2018, Defendant filed in the United States

District Court for the Central District of California a Petition

for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 and/or 28

U.S.C. § 2255.

     On April 25, 2018, the California District Court entered an

Order in which it concluded Defendant’s petition did not qualify

as a Petition for Habeas Corpus pursuant to § 2241 based on the

claims asserted in his Petition and concluded “§ 2255 is the

exclusive means by which [Defendant] may bring [his] claim, and


4 - OPINION AND ORDER
he must do so in the sentencing court.”   Def.’s Pet., Ex. 1

at 1-2.   Accordingly, the California District Court transferred

Defendant’s April 2018 Petition for Habeas Corpus to this Court

for resolution pursuant to § 2255.

     On July 27, 2018, this Court issued an Opinion and Order in

which it denied Defendant’s April 2018 Petition for Habeas

Corpus, concluded Defendant had not made a substantial showing of

the denial of a constitutional right, and denied Defendant a

Certificate of Appealability.

     On December 11, 2018, Defendant filed in the United States

District Court for the Central District of California another

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241.

On January 23, 2019, the California District Court entered an

Order in which it concluded Defendant’s petition did not qualify

as a Petition for Habeas Corpus pursuant to § 2241 based on the

claims asserted in his Petition and construed it as a Petition

under § 2255.   Accordingly, the California District Court

transferred Defendant’s Petition for Habeas Corpus pursuant to

§ 2255 to this Court.   The Court took Defendant’s December 2018

Petition for Habeas Corpus under advisement on March 1, 2019.



                            DISCUSSION

     As noted, the California District Court concluded Defendant

cannot bring his December 2018 Petition pursuant to § 2241 and


5 - OPINION AND ORDER
that § 2255 provides his sole ground for relief.

     Defendant, however, has already brought and fully litigated

a Motion (#99) to Vacate Sentence pursuant to § 2255 in this

District.   Defendant’s December 2018 Petition, therefore, is a

second successive petition for relief under § 2255.   28 U.S.C.

§ 2255(h) provides:

            (h) A second or successive motion [to vacate
            pursuant to § 2255] must be certified as provided
            in section 2244 by a panel of the appropriate
            court of appeals to contain--

                 (1) newly discovered evidence that, if proven
                 and viewed in light of the evidence as a
                 whole, would be sufficient to establish by
                 clear and convincing evidence that no
                 reasonable factfinder would have found the
                 movant guilty of the offense; or

                 (2) a new rule of constitutional law, made
                 retroactive to cases on collateral review by
                 the Supreme Court, that was previously
                 unavailable.

In addition, 28 U.S.C. § 2244(b)(3)(A) and (4) provide:

            Before a second or successive application
            permitted by this section is filed in the district
            court, the applicant shall move in the appropriate
            court of appeals for an order authorizing the
            district court to consider the application.

                                  * * *

            A district court shall dismiss any claim presented
            in a second or successive application that the
            court of appeals has authorized to be filed unless
            the applicant shows that the claim satisfies the
            requirements of this section.

     The record does not reflect and Defendant does not allege he

has filed a Motion with the Ninth Circuit for an order

6 - OPINION AND ORDER
authorizing this Court to consider his successive Petition for

Habeas Corpus pursuant to § 2255.   This Court, therefore, must

dismiss Defendant’s Petition pursuant to § 2244(b)(4).

     In addition, the Court concludes Defendant has not made a

substantial showing of the denial of a constitutional right.

Accordingly, the Court declines to issue a Certificate of

Appealability.



                            CONCLUSION

     For these reasons, the Court DENIES Defendant's December

2018 Petition (#152) for Writ of Habeas Corpus by A Person in

Federal Custody (28 U.S.C. § 2241).

     The Court also concludes Defendant has not made a

substantial showing of the denial of a constitutional right.

Accordingly, the Court DECLINES to issue a Certificate of

Appealability.

     IT IS SO ORDERED.

     DATED this 9th day of April, 2019.



                                      /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




7 - OPINION AND ORDER
